       Case: 1:18-cv-01798-DCN Doc #: 8 Filed: 10/03/18 1 of 5. PageID #: 49



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

JIM TRAKAS,                                          :
                                                     :
              Plaintiff,                             :   Case No. 1:18-cv-1798
                                                     :
v.                                                   :   Judge Donald C. Nugent
                                                     :
CONSERVATIVE ALLIANCE                                :   REPORT OF PARTIES’
POLITICAL ACTION COMMITTEE, ET                       :   PLANNING MEETING UNDER
AL.,                                                 :   FED. R. CIV. P. 26(f) AND LR 16.3(b)
                                                     :
              Defendants.                            :



       1.     Pursuant to FED. R. CIV. P. 26(f) and LR 16.3(b), a meeting was held on

September 25, 2018, and was attended by:

David Horvath counsel for plaintiff(s) Jim Trakas

Christopher J. Hogan counsel for defendant(s) Conservative Alliance Political Action Committee

       2.     The parties:

                           have exchanged the pre-discovery disclosures required by FED. R. CIV.

                           P. 26(a)(1) and the Court's prior order;

                 X         will exchange such disclosures by October 12, 2018;

       3.     The parties recommend the following track:

                       Expedited         X     Standard               Complex

                       Administrative                    Mass Tort




                                                 1
       Case: 1:18-cv-01798-DCN Doc #: 8 Filed: 10/03/18 2 of 5. PageID #: 50



       4.     This case is suitable for one or more of the following Alternative Dispute

Resolution (ADR) mechanisms:

                        Early Neutral Evaluation         X     Mediation             Arbitration

                        Summary Jury Trial                     Summary Bench Trial

                        Case not suitable for ADR

       5.     The parties       do/ X do not consent to the jurisdiction of the United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c).

       6.     Recommended Discovery Plan:

              (a)      Describe the subjects on which discovery is to be sought and the nature

and extent of discovery.

              For Plaintiff:

              •     Identity of parties making accusations against Plaintiff.

              •     Source of funding for political ads adverse to Plaintiff.

              •     Facts upon which Defendants and or third parties relied upon in making

                    statements about Plaintiff to the general public.

              •     Documents in Defendants’ possession relating to Plaintiff.

              •     Depositions of parties involved in publication of statements.

              •     Depositions of third parties pertaining to accuracy of published statements

                    relating to school funding etc.

              •     Paper discovery on above issues.

              •     Discovery of information pertaining to affirmative defenses.

              •     Depositions of any defense experts or lay witnesses.




                                                   2
Case: 1:18-cv-01798-DCN Doc #: 8 Filed: 10/03/18 3 of 5. PageID #: 51



      For Defendant

      Depositions, document requests, interrogatories, and requests for admission

      regarding, without limitation:

            •   Each element of Plaintiff’s claims, including falsity and actual malice

            •   Each of Defendant’s defenses, including truth and substantial truth

            •   Applicability of the innocent construction rule

            •   Plaintiff’s reputation and claimed harm/damages

            •   Any other factual allegations in the complaint

      (b)       The parties (indicate one):

                 agree that there will be no discovery of electronically-stored information;

     or

          X     have agreed to a method for conducting discovery of electronically-stored

      information; or

                have agreed to follow the default standard for discovery of electronically-

      stored information (Appendix K to Northern District Ohio Local Rules)

      (c)       Non- Expert Discovery cut-off date: December 28, 2018

      (d)       Plaintiff’s (or party with the burden of proof on an issue) expert report due

                date:   January 25, 2019

                Defendant’s (or party without the burden of proof on an issue) due date:

                March 1, 2019

                Expert Discovery cut-off date: March 31, 2019

7.    Recommended dispositive motion date: April 26, 2019




                                              3
        Case: 1:18-cv-01798-DCN Doc #: 8 Filed: 10/03/18 4 of 5. PageID #: 52



         8.       Recommended cut-off date for amending the pleadings and/or adding additional

parties: February 22, 2019

         9.       Recommended date for a Status Hearing: November 20, 2018

         10.      Other matters for the attention of the Court: n/a



Respectfully submitted,



/s/ David J. Horvath (by CJH per email authority)       /s/ Christopher J. Hogan
David J. Horvath(0055989)                               Marion H. Little, Jr. (0042679)
7100 E. Pleasant Valley Road, Suite 110                 Christopher J. Hogan (0079829)
Independence, Ohio 44131                                ZEIGER, TIGGES & LITTLE LLP
Tel: (216) 986-0860                                     41 South High Street, Suite 3500
Fax: (216) 986-0861                                     Columbus, Ohio 43215
djhorvath@hotmail.com                                   Tel: (614) 365-9900
                                                        Fax: (614) 365-7900
Attorney for Plaintiff Jim Trakas                       little@litohio.com
                                                        hogan@litohio.com

                                                        Attorneys for Defendant
                                                        Conservative Alliance Political Action
                                                        Committee




                                                    4
         Case: 1:18-cv-01798-DCN Doc #: 8 Filed: 10/03/18 5 of 5. PageID #: 53



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 3, 2018, a copy of the foregoing was

filed electronically with the Clerk of this Court using the CM/ECF system, which will send

notification of such filing to the following:

          David Horvath, Esq.
          7100 E. Pleasant Valley Road, Suite 110
          Independence, OH 44131
          djhorvath@hotmail.com

          Attorney for Plaintiff Jim Trakas


                                                /s/ Christopher J. Hogan
                                                Christopher J. Hogan (0079829)


1178-001:778090




                                                  5
